     Case 5:20-cv-01385 Document 1 Filed 12/04/20 Page 1 of 7




              UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF TEXAS
                  SAN ANTONIO DIVISION
Daniel Elizondo                  §
                                 §
                                 §   Civil Action No.
                                 §
v                                §        5:20-cv-1385
                                 §
                                 §
                                 §
Midland Funding, LLC             §
                                 §

                            Complaint

                   ___________________________


Introduction


    1. To ensure the accuracy of and prevent fraud in the filing

      of informational returns, Congress enacted 26 U.S.C. §

      7434. It provides for civil damages whenever a person or

      entity files fraudulent information with the Internal

      Revenue Service.


    2. When a debt collector files a 1099-C, an information al

      return concerning the cancellation of a debt, it must be

      done accurately. The harm in reporting inaccurate

      information is obvious. The IRS considers the discharge

      of indebtedness as gross income. 26 U.S.C. § 61(a)(11).
    Case 5:20-cv-01385 Document 1 Filed 12/04/20 Page 2 of 7




     When an informational return reports a greater

     cancellation what was actually discharged, the result is

     the false inflation of a taxpayer ’s income.


  3. Plaintiff brings this action for Defendant’s violation of 26

     U.S.C. § 7434 and seeks actual damages, statutory

     damages, attorney’s fees, and costs.



Jurisdiction & Venue


  4. Jurisdiction of this Court arises under 28 U.S.C. § 1331.


  5. Venue is proper in this dis trict and division pursuant to

     28 U.S.C. § 1391(b) as a substantial part of the events or

     omissions giving rise to Plaintiff’s claims occurred here.



Parties


  6. Plaintiff, Daniel Elizondo, is a natural person who resides

     in and has resided in San Antonio, Bex ar County, Texas

     at all times relevant to this action.


  7. Defendant, Midland Funding LLC, is a Delaware entity,

     authorized to conduct business in Texas. Its mailing

     address is 8875 Aero Drive, Suite 200, San Diego,
    Case 5:20-cv-01385 Document 1 Filed 12/04/20 Page 3 of 7




        California 92123. Midland may be served with process

        via its registered agent Corporation Service Company

        D/B/A CSC-Lawyers Incorporating Service Company at

        211 E 7th Street, Suite 620 Austin, TX 78701.



Facts


  8. Midland Funding regularly purchases portfolios of

        defaulted consumer receivables at deep di scounts to face

        value. It then places these debts for collection.


  9. Most, if not all, of these debts were incurred, or alleged

        to have been incurred, for personal, family, or household

        purposes on behalf of others using the U.S. Mail,

        telephone, and interne t.


  10. The principal purpose of Midland Funding is the

        purchase for collection of such debts.


  11. The Debt at issue in this matter is a defaulted debt that

        Elizondo used for personal, family, and household

        purposes (the “Debt”).


  12. According to Midland Funding’s reco rds, Elizondo

        opened the account on November 20, 2015, made his last
 Case 5:20-cv-01385 Document 1 Filed 12/04/20 Page 4 of 7




  payment on December 15, 2016, and the debt was charged

  off by the original creditor on July 25, 2017.


13. According to Midland Funding’s records, it acquired

  Elizondo’s debt on September 28, 2017.


14. Midland Funding sued Elizondo on March 14, 2018 in

  the Justice Court, Precinct 2, Place 1, Bexar County,

  Texas seeking recovery of $2,680.16.


15. Midland Funding and Elizondo entered into a settlement

  agreement wherein Elizondo agreed to pay $976.22 and

  Midland Funding agreed to dismiss the lawsuit with

  prejudice and consider the debt satisfied. This constituted

  a debt cancellation of $1,703.94.


16. Midland Funding filed a 1099 -C Cancellation of Debt

  with the Internal Revenue Service in 2019 and mailed it

  to Mr. Elizondo’s attorney -of-record in the lawsuit,

  Benjamin Trotter.


17. The 1099-C stated that the cancellation of debt

  amounted to $1,827.04.
   Case 5:20-cv-01385 Document 1 Filed 12/04/20 Page 5 of 7




  18. The 1099-C also stated the date of identifiable event was

     August 8, 2010. A date that precedes the Debt being

     established.


  19. A 1099-C is a an “information return” as defined by 26

     U.S.C. §§ 7434(f) and 6724(d)(1)(A).


  20. Midland violated 26 U.S.C. § 7434 in that:


        a. It willfully and fraudulently misstated the amount

           of actual debt discharged on an information return

           filed with the IRS; and

        b. It willfully and fraudulently misstated the date of

           identifiable event as part of an information return

           filed with the IRS .


  21. The fraudulent information return was filed willfully

     with respect to Elizondo.



Jury Demand


  22. Plaintiff demands this case be tried before a jury.
    Case 5:20-cv-01385 Document 1 Filed 12/04/20 Page 6 of 7




Prayer for Relief

Plaintiff prays, that this Court enter judgment against

Defendant and in favor of Plaintiff for:

   a. Statutory damages per 26 U.S.C. § 7434(b); or

   b. Actual damages per 26 U.S.C. § 7434(b)(1); and

   c. Attorney’s fees, costs, and litigation expenses per 26
      U.S.C. § 7434(b)(2-3);

Dated: December 4, 2020             Respectfully Submitted,

                                    /s/William M. Clanton
                                    William M. Clanton
                                    Texas Bar No. 24049436

                                    Law Office of Bill Clanton,
                                    P.C.
                                    926 Chulie Dr.
                                    San Antonio, Texas 78216
                                    210 226 0800
                                    210 338 8660 fax
                                    bill@clantonlawoffice.com




                                    Benjamin Trotter
                                    Texas Bar No. 24082567

                                    Benjamin T. Trotter,
                                    Attorney at Law, PC
                                    923 South Alamo Ste. 2
                                    San Antonio, Texas 78205
                                    Tel. (210)225-4200
    Case 5:20-cv-01385 Document 1 Filed 12/04/20 Page 7 of 7




                                  Fax (210)225-4495
                                  ben@debtlegaldefense.com

Certificate of Service

On December 4, 2020, I certify that I provided a true and

correct copy this complaint to the Internal Revenue Service via

First Class Mail as required by 26 U.S.C. § 7434(d).


/s/William M. Clanton
William M. Clanton
